Title: Enclosure: Francis Adrian Van der Kemp’s Synopsis of a Proposed Book, [ca. 18 February 1812]
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


            
                  
                     Contemplated work
            “Moral and Physical causes of the Revolutionarÿ Spirit, in the latter part of the 18th centurÿ, with their probable issue on both Continents
               
            
                  Ardua quæ pulcra”
            
                  (Rough outlines dotted)
                  
               
            
              
                
                
                
                        General observations (Preliminarÿ)
              
              
                
                
                        
                           Previous Station Situation of Europe and America 
                        1750
              
              
                
                        
		  
		  
		  
		  General Sketch of Europe—Since its invasion bÿ the Northern Nations.
              
              
                
                
                        
		  Establishment of the Feudal System
              
              
                
                
                
                        Its 
                        extent and ramifications—even thro the church-establishments. Its nature 
                        Strength, 
                        means, advantages, abuses, consequences.  Its partial overthrow. Means, communes, corporations. Its consequences in various parts of Europe, mediate, immediate—in England on the Continent.
		  
              
            
            
              
                
                
                
                        
		  
		  
		  
		  
		  
		  
		  
		  Henrÿ vii—Ferdinand & Isabella—Louis xii 
                        Henrÿ iv.
              
              
                
                
                
                Sullÿ—Richelieu—Mazarin.
              
              
              
                
                
                        
                        Parliaments—Nat: Assemblys—England—France—Spain
              
              
                
                
                
                
                        origin—design—power—existence
              
            
            
              
                
                
                
                        Coroll:
              
              
                
                
                
                
                        Humbling of Vassals—increase of the Power of the People—
              
              
                
                
                
                
                In the cities—countrÿ.
              
            
            
              
                
                
                        
                        Resurrection of Letters—Birth of the Spirit of inquirÿ
              
              
                
                
                
                        Its causes—Monasteries—Learned Greeks in Italy—Lorenzo di Medicis—discoverÿ of the Pandects—effects
              
              
                
                
                
                        consequences—Italy—Germanÿ—France—England.
              
              
                
                
                
                
                        Lord Bacon—Newton—Leibnitz—Wolff.
              
            
            
              
                
                
                        Reformation
              
              
                
                
                
                        occasion—means—Success. Its consequences
              
              
                
                
                
                
                        Italÿ—Germanÿ—France—England.
              
            
            
              
                
                
                        Discoverÿ of America—Doubling of the cape the good Hope—
              
              
                
                circumnavigation of the globe
              
              
                
                
                        Colonisation—its nature, in what different from that of the Ancients—manner—views—consequences
              
              
                
                
                        Commerce—Gold—Silver—Banks—Public credit—Bills of exchange
              
            
            
              
                
                        
                        View of Europe under Louis xiv. xv. Cromwell—William iii—Anne Louvois—Colbert—Walpole—Alberoni.
              
            
            
              
                
                
                        State of Religion—morals—Sciences.
              
              
                
                
                
                
                
                         
                           Papal Power—Since the reformation till the annihilation of the Jesuits
              
              
                
                
                
                
                
                        Pope—clergÿ—mendicants—Jesuits
              
              
                
                
                
                
                
                        
                         
                           Benedict xiv.  
                           Clement xiv—
                           Bourbons
                        —Austria Bavaria
              
              
                
                
                
                
                        Protestants—hierarchÿ
              
              
                
                
                
                
                         
                           continent calvinists—Bern—Geneva—Holland 
                        Lutherans 
                        Saxonÿ
              
              
                
                
                
                
                        England—Episcopacÿ—Puritans—Dissenters 
                        Prognostic.
              
              
                
                
                
                        Tolerance 
                        Advocates—principles
                     
              
              
                
                
                        Morals—Sciences—men of Lettres—Views—efforts—Success
              
            
            
              
                
                        General Observations
                     
              
              
                
                
                
                
                        Civilians (Publicists)
              
              
                
                
                
                
                
                        Grotius—Puffendorf—Burlamaqui—Du Vattel—Bynkershoek
              
              
                
                
                
                
                
                
                        Conring—Heineccius.
              
              
                
                
                
                
                
                        Eccles: Law—Erastus—Hobbes—Thomasius—
                           Boehmer
              
            
            
              
                
                
                        General bent on the continent of Europe, to imitate French fashions, manners, Language, admire their Literature, and adopt their principles.
              
              
                
                
                        Spirit of Philosophising and levelling in Europe. Its Spread—its disguises
              
              
                
                
                
                
                
                
                        France—Germanÿ—England.
              
            
            
              
                
                
                        Libertÿ of the press—Advocates—principles—abuses—means
              
              
                
                
                
                
                        Particular—Typographÿ
              
              
                
                
                
                
                        Modern Philosophÿ
              
              
                
                
                
                
                
                        Oeconomists. Principles, views, methodical plans, means, Success.
              
              
                
                
                
                
                
                
                        La Riviere—Mirabeau—Vauban—St. Pierre
              
              
                
                
                
                
                
                
                        Ephemerides—Cadastre—Victor Amadeus 1732 Dooms-day Book
              
              
                
                
                
                
                
                        Encÿclopedists 
                        D’Alembert, Diderot, Helvetius—&c.
              
              
                
                
                
                
                
                
                        views 
                        means—open—clandestine, zeal, intrigues—intolerance.
              
              
                
                
                
                
                Protectors—Frederic ii
                        —Catherine iiLeopold &c.
              
            
            
            
              
                
                
                        Generality of the revolutionarÿ Seeds in both Continents. Proofs
              
              
                
                
                         
                           Stupend effects, above human conception, execution, calculation. 
                        Proofs.
              
              
                
                
                        Particular consideration of the principal hotbeds—America—France 
              
              
                
                
                
                their proprietÿ
                     
              
              
                
                
                
                        
                           Coroll Proofs of an overruling providence.
              
            
            
              
                
                
                        Diffusion of incorrect information among the lower classes in the cities—without an adequate counterpoise of an improvement in morals
              
              
                
                
                
                        Prevalence of Political disquisitions and discussions
              
              
                
                
                
                        Studÿ of antiq: first Nation: then Eccles: civil in everÿ countrÿ—followed by that of Nat: Historÿ—Natu: rights of men—origin of Society—Government &c
              
              
                
                
                
                
                        
                        Montesquieu—Rousseau—Condorcet—Turgot—Mablÿ—Adams.
              
              
                
                
                
                        Knowledge of the English Constitution—Books
              
              
                
                
                
                
                        
                        Locke—de Lolme—Sidneÿ—Burgh—Price
              
            
            
              
                
                
                        Commerce
              
              
                
                
                
                        
                           England—Holland—France—North of Europe:
              
            
            
              
                
                
                        Consequences
              
              
                
                
                
                        Abuse of Power: Exertions to extend it: Continent—England 
              
              
                
                
                
                        Loose principles in Religion and morals
              
              
                
                
                
                        Sapping of the throne and church—confounding ranks
              
              
                
                
                
                        ridiculing 
orders
              
              
                
                
                
                
                        Proofs—England
                        —continent.
              
              
                
                
                
                        Clubs—(Political)—of the middle and lower classes.
              
              
                
                
                
                
                
                        Revolutionarÿ Hotbeds in miniature— 
              
              
                
                
                
                
                        Mercenarÿ writers, anonÿmous Pamphleteers
              
            
            
              
                
                
                        Diminution of pomp and Splendour of Royalty—replaced by confidence in a numerous Armÿ
              
            
            
              
                
                
                
                        Standing armies
              
              
                
                
                
                
                        Origin—means—final tendencÿ—without, within—
              
              
                
                
                
                
                        Consequences on the mass of the Nation—Libertÿ—Population—commerce—agriculture—Finances
              
              
                
                
                
                
                
                        “Pectore Si fratris gladium”
              
            
            
              
                
                
                        Diminished influence of the Clergÿ—causes—consequences
              
              
                
                
                
                
                        Nobility—
              
              
                
                
                
                
                        Dependance on court favour—by which even the Shadow of an intermediate power between the King and its Subjects was removed.
              
              
                
                
                
                        Increased Luxe and corruption of morals—Proofs
              
              
                
                
                
                        Insolence of the common People
              
            
            
              
                
                
                        General view of Europe in 1763—England—France—Prussia, 
                           Russia &c
              
              
                
                
                
                        Peace between the powers engaged in the 7 years war,
              
            
            
              
                
                        Revolutions
              
              
                
                
                        
                           Geneve—
              
              
                
                
                
                        Situation from the middle of the 18th centurÿ—the intentions yet good, the manners visiblÿ declining—Its causes—means.
              
              
                
                
                
                        Factions—France—Aristocratic Swiss cantons—Mediation
              
              
                
                
                        Venice—
              
              
                
                
                Since long in a State—approaching dissolution—causes 
                        means
              
              
                
                
                
                annihilated without resistance.
              
            
            
              
                
                
                           Genoa—TuscanÿLuccaLombardÿSicilys
              
              
              
                
                
                        Swisserland Dissentions—civil—religious
              
              
                
                
                
                        depopulation—causes—consequences—
              
              
                
                
                
                        French influence—dismembrement 
                        Mediatorship
              
              
                
                
                        Sweden Dissentions—Vergennes—Revolution—Sudermanland 
              
              
                
                
                
                        Expulsion of Gustavus—Bernadotte
                     
              
              
                
                
                        
                           Corsica Struggle—conquest.
              
              
                
                
                        Poland Dissidents—confederates—mediating Powers—Partition 
                        1772—
              
              
                
                
                
                
                        Catharine ii Frederic ii Maria Theresia
              
              
                
                
                
                        Revolutionarÿ trial—issue 1793
              
            
            
              
                
                        Progress of the revolutionarÿ Spirit among crowned heads.
              
              
                
                
                        Pretext of resusutating the Republics of Greece.
              
              
                
                
                
                        Catherine ii  
                           Joseph ii 
              
              
                
                
                        Russia—Tartars—Prognostic
              
            
            
              
                
                        
                        Revolutionarÿ Spirit in America
              
              
                
                
                        First Congress in Albanÿ 
                        1754 a Federal representative Government in Embryo.
              
              
                
                
                        causes—pretended—remote—occasional—efficient
              
              
                
                
                        origine—progress—views of both parties—Great Brittain 
              
              
                
                
                        
                           N. America—
              
            
            
              
                
                        France Holland 
              
              
                
                        Situation of France 
              
              
                
                
                        
                         Louis xvi—Power of the crown—Parliaments—Opposition
              
              
                
                
                        Lawÿers (gens de robe) Lettres de cachet—Vergennes
              
              
                
                
                        Finances 
                        Henrÿ iv 
                        Louis xiv. xvi—Sullÿ—Colbert—Neckar 
              
              
                
                
                Its causes—means of redress—issue.
              
              
                
                
                        Clergÿ—Situation—arch-bishop of 
                        Toulouse—Toleration
              
              
                
                
                
                Edict of 1786.
              
              
                
                
                        Nobility—numerous—Duc’s D’Epernon—Sullÿ Henrÿ IV
              
              
                
                
                
                        
                        Pedigrees in the Royal Librarÿ 1785—La maison du Roi—Battles of Lawfeld—Rouceux.
              
              
                
                
                        Luxurious indolence
              
              
                
                
                
                        
                           Enormous civil List: 
                        Prodigality of the court—Princes
              
              
                
                
                
                        Ministers—cupidity of the Courtiers—influence of women—Pusillanimity of the best part of the Communalty in the beginning of the contest.
              
              
                
                
                        Profligacÿ of morals in the Capital—Populace—Police
              
              
                
                
                        Remedies—means—inefficacÿ by their want in energÿ
              
              
                
                
                
                        proprietÿ 
                        inadequacÿ
              
            
            
              
                
                        Views of the court and Nation at the origin of the American Contest.
              
              
                
                        Revolution in Holland—
              
              
                
                
                        
                        
                        Situation in 1700–1748—Stadhouderat—William V—Louis of Brunswick Views—Armÿ 
                        W. India Regiments 
                        Navÿ 
                        Amsterdam 
                        Van Berckal 
                        1766–1775. militarÿ Jurisdiction 
                        Extent—abolishment. van der Capellen—Scotch-Brigade
              
              
                
                
                        corvees—abolishment—opposition—armed volunteers—clubs organised—illimited convoys—Naval Stores—French intrigues
              
              
                
                
                        La Vauguion—Berenger Brittish—Yorke.
              
            
            
              
                
                        Provisional Treaty with N. America. 1782
              
              
                The Scheldt—Peace bought by moneÿ, adviced—Shared by France.
              
              
              
                
                        
                           
                        Factions—animosity—dreams as if France and Great-Brittain courted, disputed her alliance, while the only question was, who Should become their master.
              
              
                
                        Germanÿ 
              
              
                
                
                        weakness of its chief—Power of its 
                        the Members—Imperial capitulations
              
              
                
                vain formularies. convulsions—Symptoms—dissolution—Confederacÿ of the Rhine.
              
              
                
                        America. Individuals French, Dutch, German, Poles—
              
              
                
                Peace 1783—American Independence— 
                        Federal Constitution 
                        causes
              
            
            
              
                
                        Troubles in Braband 
              
              
                
                
                        causes—Suppression of monasteries—Edict of Toleration 
                        Joseph ii
              
              
                
                
                        Clergÿ—van Eupen—van der Noot issue—
              
              
                
                        General view of Europe in 1783 
              
              
                
                
                        Progress of the Dutch Revolution—Prussia—England—France—Stadholderian, Aristocratic—Democratic Faction views—means—arms
              
              
                
                issue 1787. coup de grace 
                        1795 
                        Revolutionarÿ mumerÿ—death
              
              
                
                
                        mockerÿ—remotion of the carcase—Burÿal 
                        1 apr. 1810—
              
              
                
                
                         Java Daendals conquest. 1811
              
            
            
              
                
                        Revolution in France 1787.
              
              
                
                
                        Assembly of Notables 
                        1789. church Estates declared Nat: property—
              
              
                
                
                        States General—Nat: Assemblÿ—Double representation of the Commons—Dissention among the 3 orders—fluctuating policÿ of the court—Rëunion of the 3 orders in one Deliberative Assemblÿ—Exclusion of the 3d order (Tier d’Etat) from their usual meetings.Nat: Assemblÿ at Tennis-court oath “not to Separate—till a constitution was formed”.—
              
              
                
                
                        issue—
              
              
                
                
                        Revolutionarÿ Progress—issue
              
              
                
                
                        Guarding—arresting—imprisoning—beheading of the king—familÿ—
                              massacres.
              
              
                
                
                        Constitution of 1793—Gobel—Arch-Bishop of Paris abjures the Christian Religion—abolition of the Christian æra
              
              
                
                
                        Factions—Feuillans—Mountain—Girondists—Jacobins—
              
              
                
                
                        Sanguinarÿ government—Robespierre
              
              
                
                
                        victories—views—means
              
              
                
                
                        Directorÿ—Consuls—Emperor—conquests—means—end
              
              
                
                
                        Interior Situation of the Empire
              
            
            
              
                
                        Fall of the Ecclesiastical Powers and Hierarchÿ
              
              
                
                
                        Papal 
                        1798 
                        Roman Republic 
                        Pius vii 1802 
                        concordat
              
              
                
                
                        genius—views—final overthrow
              
              
                
                
                        ProtestantsHolland—abolishing of the Nat: church 1796 
              
              
                
                
                
                        
                        England—Hoadleÿ &c
              
            
            
              
                
                        Portugal 
              
              
                
                Internal Situation—Foreign relations—with Great-Brittain Since the Treatÿ of John Methuen in 1703—with France Since 1793. Treaty of Madrid 1801–1804—Taleyrand’s diplomatic engines—1808—Junot’s invasion—Flight of the Royal familÿ—Brazils—conquest 
                        expulsion of the French—issue
              
            
            
              
                
                        
                        Spain 
              
              
                
                Bourbon race of Faineants—Situation comparative under Philip ii with that of Philip vCharles IV—internal—external
              
              
              
                
                
                        Griefs—resources—Ferdinand vii Napoleon—Struggle
              
              
                
                
                        Revolutionarÿ attempt in Peru—Inca Tupac Amaru—issue
              
              
                
                execution 1781—New insurrection 1801 in the plains of Riombamba 
              
            
            
              
                
                        
                           South-America (Spanish)
              
              
                
                
                        Situation in 1812
              
              
                
                        Effects and Consequences in Both Hemispheres
              
              
                
                
                        Europe—French Empire—Continent—Great-Brittain
              
              
                
                
                         
                           America United States—South-America—W. 
Indies 
              
              
                
                
                        Asia Indostan
              
              
                
                
                        Africa Slave trade—Missionaries—Cape the good Hope—Europ: Settlement
              
            
            
              
                
                        General Observations
              
              
                
                
                        Religion—manners—Sciences—commerce—Population
              
              
                Conclusion. Situation in 181 
              
            
          